FILED
                              NOT FOR PUBLICATION                           JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


VICENTA LOPEZ-BOBADILLA,                         No. 11-72102

               Petitioner,                       Agency No. A072-168-238

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Vicenta Lopez-Bobadilla, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings based on ineffective assistance of counsel.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo claims of due process violations.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Lopez-Bobadilla’s motion to

reopen where she failed to establish prejudice arising from any alleged ineffective

assistance by her former representatives. See id. at 793-94 (“[P]rejudice results

when the performance of counsel was so inadequate that it may have affected the

outcome of the proceedings.” (emphasis in original) (internal quotation marks

omitted)).

      Lopez-Bobadilla’s due process claims therefore fail. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice to

prevail on due process claim).

      We reject Lopez-Bobadilla’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                     11-72102